DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muenkel et al (8,790,431 B2).
7.	Regarding to claim 1, Muenkel et al teach an air cleaner (100 in Fig. 1) for an internal combustion engine (col. 1, lines 22-23), comprising a base member (120) including a base wall extending substantially horizontally, the base wall defining an outlet passage (148) in a central part thereof; a cover member attached to an upper side of the base wall to jointly define a filter chamber (1), a connecting chamber extending from an upper part of the filter chamber in a prescribed direction, a passage chamber connected to a lower end of the connecting chamber via a communication hole, and an air inlet communicating the passage chamber with outside (see details of Fig. 1); a substantially annular filter element (20) positioned on the base wall inside the filter chamber (1) and having an internal space communicating with the outlet passage (148); a passage member including a plate-like base portion defining a lower end of the passage chamber, a plurality of circular holes passed through the base portion, a plurality of air ejection pipes (140) having upper ends jointly connected to the communication hole in an air tight manner and extending through the corresponding 
8.	Regarding to claim 2, Muenkel et al show in Figure 13 that the passage member comprises a flange that is commonly connected to the upper ends of the air ejection pipes (140), the flange having a peripheral part that abuts an annular shoulder surface facing downward provided along a periphery of the communication hole (see detailed structure of (140) in Fig. 13).
9.	Regarding to claim 3, Muenkel et al show in Figure 15 the passage member is interposed between the cover member and the case member.
10.	Regarding to claim 4, Muenkel et al show in Figure 1 that an upper end of the case member abuts a lower surface of a peripheral part (101 in Fig. 1) of the base portion and an annular shoulder surface facing downward defined by the cover member.
11.	Regarding to claim 5, Muenkel et al teach the guide vanes (142 in Fig. 4) arranged in each annular air inlet passage (143) at a regular angular interval, and are inclined with respect to a plane perpendicular to an axial direction of the corresponding annular air inlet passage by an angle which can be ranged from 30 degrees to 37 degrees.

13.	Regarding to claim 7, Muenkel et al show in Figure 1 that the separation chambers are defined by respective cup members projecting downward from a common flange provided in an upper end of the case member.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        April 06, 2021